                                                                          Case 1:18-cv-00003-DN Document 141 Filed 03/19/20 PageID.2175 Page 1 of 2




                                                                     1    Douglas Gerrard, Esq.
                                                                          Utah Bar No. 6388
                                                                     2    GERRARD, COX LARSEN
                                                                          2450 St. Rose Pkwy, Suite 200
                                                                     3    Henderson, Nevada 89074
                                                                          (702)796-4000
                                                                     4
                                                                          James E. Shapiro, Esq. (Pro Hac Vice)
                                                                     5    SMITH & SHAPIRO, PLLC
                                                                          3333 E. Serene Ave., Suite 130
                                                                     6    Henderson, Nevada 89074
                                                                          (702) 318-5033
                                                                     7
                                                                          Attorneys for ASL COMMUNICATION, LLC
                                                                     8
                                                                                                 IN THE UNITED STATES DISTRICT COURT
                                                                     9
                                                                                                              DISTRICT OF UTAH
                                                                     10
                                                                          ZACH JOHNSTON, an individual, BARBIE
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC




                                                                          JOHNSTON, an individual, and Roes I-X, Case No. 1:18-cv-00003
                                    3333 E. Serene Ave., Suite 130




                                                                     11
                                         Henderson, NV 89074




                                                                     12                         Plaintiff,                   Judge David Nuffer

                                                                     13   vs.

                                                                     14   INTERMOUNTAIN       HEALTHCARE,   an
                                                                          organization, INTERMOUNTAIN   NORTH
                                                                     15   OGDEN CLINIC, an organization, ASL
                                                                          COMMUNICATIONS, an organization and
                                                                     16   ROES I-X,

                                                                     17                         Defendant.

                                                                     18                                   SATISFACTION OF JUDGMENT
                                                                     19          FOR AND IN CONSIDERATION of compensation received from Jared Allebest, Esq., full
                                                                     20   satisfaction is hereby acknowledged of the Judgment entered in said action on November 20, 2019,
                                                                     21   in favor of Defendant AMERICAN SIGN LANGUAGE COMMUNICATION, LLC as against
                                                                     22   JARED ALLEBEST, ESQ., and I do hereby authorize and direct the clerk of the above-entitled
                                                                     23   Court to enter satisfaction of said Judgment. This satisfaction does not affect any of the other
                                                                     24   judgments entered in this action, including but not limited to, the Judgment entered in favor of
                                                                     25   Defendant AMERICAN SIGN LANGUAGE COMMUNICATION, LLC and against ZACH
                                                                     26   JOHNSTON and BARBIE JOHNSTON on November 20, 2019.
                                                                     27   \\\
                                                                     28   \\\
                                                                                                                     Page 1 of 2
                                                                          Case 1:18-cv-00003-DN Document 141 Filed 03/19/20 PageID.2176 Page 2 of 2




                                                                     1          Dated this   19th   day of March, 2020.
                                                                     2                                        SMITH & SHAPIRO, PLLC
                                                                     3                                         /s/ James E. Shapiro
                                                                                                              James E. Shapiro, Esq.
                                                                     4                                        3333 E. Serene Ave., Suite 130
                                                                                                              Henderson, Nevada 89074
                                                                     5                                        Attorneys for ASL COMMUNICATION, LLC
                                                                     6

                                                                     7

                                                                     8                                   CERTIFICATE OF SERVICE
                                                                     9          I hereby certify that on March 19th , 2020, I caused a true and correct copy of the foregoing
                                                                     10   SATISFACTION OF JUDGMENT to be served by ECF delivery to the following recipients:
                                   O:(702)318-5033 F:(702)318-5034
S M I T H & S H A P I R O , PLLC
                                    3333 E. Serene Ave., Suite 130




                                                                     11
                                                                                Jared Allebest, Esq.
                                         Henderson, NV 89074




                                                                     12         Jared@Allebest.com
                                                                                8978 South Quarry Stone Way
                                                                     13         Sandy, Utah 84094
                                                                                Attorney for Plaintiffs
                                                                     14
                                                                                Christopher M. Glauser, Esq.
                                                                     15
                                                                                cglauser@mc2b.com
                                                                     16         David C. Casteberry, Esq.
                                                                                dcastleberry@mc2b.com
                                                                     17         Manning Curtis Bradshaw & Bednar, PLLC
                                                                                136 E. South Temple, Ste. 1300
                                                                     18         Salt Lake City, Utah 84111
                                                                                Attorney for Defendants IHC Health Services, Inc.
                                                                     19

                                                                     20                                               /s/ Jennifer A. Bidwell
                                                                                                                     An employee of Smith & Shapiro, PLL
                                                                     21

                                                                     22

                                                                     23

                                                                     24

                                                                     25

                                                                     26

                                                                     27

                                                                     28
                                                                                                                     Page 2 of 2
